Docu~ign Envelope ID: OE~-1~ro!W=iem43~-EI9~1g 57 &cument   62-1 Filed 06/21/21 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK

          ELSEVIER INC. , BEDFORD, FREEMAN & WORTH
          PUBLISHING GROUP, LLC d/b/a MACMILLAN
          LEARNING, CENGAGE LEARNING, INC.,
          MCGRAW HILL LLC , and PEARSON EDUCATION ,
          INC .,

                        Plaintiffs,
                                                                   Civil Action No. 20-cv-8438-LLS
            V.

                                                                                         ;
          DOES 1 - 86 d/b/a 7YEC.COM,                                        · USDC SDNY
          ALIBABADOWNLOAD.COM,
                                                                              DOCl]MENT
          APLUSTBSM.BLOGSPOT.COM,
                                                                              ELECTRONICALLY FILED
          BOOSTGRADE.INFO,
          BUDDIEZ4U.MYSHOPIFY.COM, BUY-
          SOLUTIONS-MANUAL.COM,
                                                                            I   DOC#:_
                                                                             1 DA TE FILED:    b/ '2.-'I
                                                                                                           /
                                                                                                               2- I
                                                                                                                      .


          BUYTESTBANKONLINE.COM,
          CANADIANTESTBANKSOL UTIONS.BLOGSPOT.C
          OM, COLLEGESTUDENTTEXTBOOK.ORG,
          CYBERTESTBANK.COM,
          DIGITAL TESTBANKS .COM, DIGTEXT.COM,
          EBOOKAS.COM, EBOOKENTRY.COM,
          ETESTBANKS.COM, FINDTESTBANKS .COM,
          HOMETESTBANKS.COM, HWPREMIUM.COM,
          INSTRUCTORACCESS.COM,
          MAXIZZY .MYSHOPIFY.COM,
          NURSINGSTUDENTSHELP.COM,
          NURSINGTB.COM, NURSINGTESTBANK.INFO,
          NURSINGTESTBANK0.INFO,
          NURSINGTESTBANKS.CO,
          NURSINGTESTBANKTANK.COM,
          REALNURSINGTESTBANK.COM,
          RHYIBLE.MYSHOPIFY.COM,
          SOLUTIONSMANUAL888 .WORDPRESS.COM,
          SOLUTIONTESTBANK.COM,
          SOLUTIONTESTBANK.NET, STUDENT-
          SA VER.BLOGSPOT.COM, STUDENTPUSH.COM,
          STUDENTS-EXAMS .COM, SWEETGRADES.COM,
          TB-BOOK.COM, TBMIRATE.COM, TEST-BANK-
                                             S
'   Docu~ign Envelope ID: OE~-l~ro!-e\t='em43EfJ'l?~~57 &cument 62-1 Filed 06/21/21 Page 2 of 6




              SOLUTION.BLOGSPOT.COM, TESTBANK.CC,
              TESTBANK.CO.COM, TESTBANK.SOLUTIONS ,
              TESTBANKI 01 .COM, TESTBANK2020 .COM,
              TESTBANKAIR.COM,
              TESTBANKANDSOLUTIONS.BLOGSPOT.COM,
              TESTBANKAREA.COM, TESTBANKBASE.COM,
              TESTBANKBYTE.COM,
              TESTBANKCLASSES.COM,
              TESTBANKCLICK.COM, TESTBANKDA TA.COM ,
              TESTBANKDB .COM, TESTBANKDEALS .COM,
              TESTBANKDOC.COM, TESTBANKFILES.COM,
              TESTBANKFIRE.COM, TESTBANKGRADE.COM,
              TESTBANKGROUP.COM, TESTBANKHOST.COM ,
              TESTBANKHUT.COM , TESTBANKINC.COM,
              TESTBANKKING.COM, TESTBANKLAB.COM,
              TESTBANKLIB .COM, TESTBANKMANUALS.COM,
              TESTBANKNSOLUTIONS.COM,
              TESTBANKPAPER.COM, TESTBANKPASS .COM ,
              TESTBANKPLANET.COM,
              TESTBANKQUESTIONS.COM,
              TESTBANKREAL.COM, TESTBANKS-
              SOLUTIONMANUAL.COM, TESTBANKS.NET,
              TESTBANKSHOP.NET,
              TESTBANKSLIST.WORDPRESS.COM ,
              TESTBANKSOLUTION0I .COM,
              TESTBANKSOLUTIONMANUAL .COM,
              TESTBANKSTER.COM, TESTBANKTEAM.COM,
              TESTBANKTOP .COM, TESTBANKTREE.COM,
              TESTBANKWORLD.ORG, TESTBANKY.COM,
              TESTMANGO.COM, TEXTBOOKSOLUTIONS.CC,
              and UNIVERSALSTUDYGUIDES .COM,

                     Defendants.

                      lfROPO~~Ql FINAL JUDGMENT AND PERMANENT INJUNCTION                                  l.L,S
                  AS TO 10769525 CANADA INC. D/B/A SWEETGRADES.COM AND SHAHZAD
                                                MALIK

                     Plaintiffs Elsevier Inc. , Bedford, Freeman & Worth Publishing Group, LLC d/b/a

              Macmillan Learning, Cengage Learning, Inc. , McGraw Hill LLC, and Pearson Education, Inc.

                                                            6
Docu~ign Envelope ID: OE~-i~ro1c,&3:~4"3ff-~~~ 57 &cument       62-1 Filed 06/21/21 Page 3 of 6




          (collectively, "Plaintiffs") filed a Complaint against Defendant Doe 35 d/b/a sweetgrades.com,

          ("Doe Defendant"), alleging claims of copyright infringement pursuant to the Copyright Act, 17

          U.S.C. §§ 501 et seq., and claims of trademark infringement pursuant to the Lanham Act, 15

          U.S.C. § 1114 et seq. The Doe Defendant has since been identified as 10769525 Canada Inc.

          d/b/a SweetGrades.com and Shahzad Malik (collectively, "Defendants") . Plaintiffs and

          Defendants indicate that they have settled this matter. In connection therewith, the parties have

          jointly stipulated to entry of this Final Judgment and Permanent Injunction.

                  NOW, THEREFORE, it is hereby:

                  I.      ORDERED that final judgment is ENTERED for Plaintiffs against Defendants.

                          Each party shall bear its own costs and expenses, including its attorneys' fees.

                  II.     FURTHER ORDERED that a permanent injunction is ENTERED in this action

                          as follows: Defendants, their personal representatives, heirs, executors,

                          administrators, agents, assigns, officers, members, directors, employees, and

                          attorneys, and all those in active concert or participation with any of them who

                          receive actual notice of this Permanent Injunction, are enjoined from:

                          a. Directly or indirectly infringing any of Plaintiffs' Copyrighted Works 1;




           1 "Publishers' Copyrighted Works" means any and all textbooks, test banks, instructor solutions
           manuals, or other copyrighted works, or portions thereof, whether now in existence or later
           created, regardless of media type, the copyrights to which are owned or exclusively controlled by
           any of the Publishers or their parents, subsidiaries, affiliates (excluding for Macmillan Learning,
           its affiliates and its parents other than its immediate parent company), predecessors, successors,
           or assigns, whether published in the United States or abroad.




                                                            7
DocuSign Envelope ID: OE,l~~{~ftfi~ro!~='ema3ff-Et9~~ 57 ~ocument   62-1 Filed 06/21/21 Page 4 of 6




                            b. Directly or indirectly infringing any of Plaintiffs' Marks 2   ;


                            c. Copying,     reproducing,     manufacturing,    downloading,        uploading,

                                transmitting, distributing, selling,     offering   for   sale,   advertising,

                                marketing, promoting, or otherwise exploiting any of Plaintiffs'

                                Copyrighted Works or goods bearing Plaintiffs ' Marks without Plaintiffs '

                                express written authorization;

                            d. Enabling, facilitating, permitting, assisting, soliciting, encouraging, or

                                inducing the copying, reproduction, manufacture, download, upload,

                                transmission, distribution, sale, offering for        sale, advertisement,

                                marketing, promotion , or other exploitation of any of Plaintiffs '

                                Copyrighted Works or goods bearing Plaintiffs' Marks without Plaintiffs '

                                express written authorization;

                            e. Using, hosting, operating, maintaining, creating, providing, or registering

                                any computer server, website, domain name, domain name server, cloud

                                storage, e-commerce platform, online advertising service, social media

                                platform, proxy service (including reverse and forwarding proxies),

                                website optimization service (including website traffic management),

                                caching service, content delivery network, payment processing service,

                                or any other service similar to the above-listed services that supports,

                                enables, facilitates, permits, assists, solicits, encourages, or induces the



            2
             "Plaintiffs ' Marks" means any and all trademarks that are owned or exclusively controlled by
            any of the Plaintiffs, including the trademarks which are owned or controlled by any of
            Plaintiffs' parents, subsidiaries, affiliates (excluding for Macmillan Leaming, its affiliates and its
            parents other than its immediate parent company), predecessors, successors, or assigns, whether
            used in commerce in the United States or abroad.
                                                                8
Docu$ign Envelope ID: OE~-i~ro!-l&3=0041~Jt?~~ 57 &cument      62-1 Filed 06/21/21 Page 5 of 6




                            infringement of Plaintiffs ' Copyrighted Works or Plaintiffs ' Marks as set

                            forth in subparagraphs (a) through (d) above.

                 Ill.   FURTHER ORDERED that Defendants, along with their personal

                        representatives, heirs, executors, administrators, agents, assigns, officers,

                        members, directors, employees, and attorneys, shall, at Defendants ' own expense,

                        permanently delete and destroy each copy, including each digital copy, of

                        Plaintiffs ' Copyrighted Works within their possession, custody, or control.

                        Defendants shall promptly certify to Plaintiffs in writing-no more than 10 days

                        from the entry of this Order-that such deletion/destruction has been completed.

                 IV.    FURTHER ORDERED that Defendants shall turn over to Plaintiffs the

                        following domain name: sweetgrades.com.

                 V.     FURTHER ORDERED that the Court retains jurisdiction for the purpose of

                        enforcing this Order. Without limiting the foregoin g, in the event Plaintiffs

                        discover any new websites owned or operated by Defendants in violation of any of

                        the terms of this Permanent Injunction, Plaintiffs may move the Court for a

                        supplemental order as may be appropriate to effectuate the purposes of this

                        Permanent Injunction.

                 VI.    FURTHER ORDERED that this Order replaces the Court' s Preliminary

                        Injunction issued in this matter as to the Doe Defendant as defined herein. For the

                        avoidance of doubt, all account freezes in the Preliminary Injunction are hereby

                         cancelled as to any account pertaining to 10769525 Canada Inc. , Shahzad Malik,

                         Sweetgrades.com, and/or Doe 35, including but not limited to the Stripe, Pay Pal,




                                                           9
' . D~cuSign Envelope ID: OE~-t~ro'!B\1=0043Ef>Jt9C..~57 ~ocument 62-1   Filed 06/21/21 Page 6 of 6




                             Bank of Nova Scotia, HSB Bank Canada, and Royal Bank of Canada accounts

                             referenced in Appendix C as associated with Doe 35.


                      SO ORDERED this        2,.j~ day of    Jwt,y           , 2021.




                                                                   United States District Judge




                                                              10
